Citation Nr: 0310037	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for visual problems.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for carotid artery 
disease.  



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from July 1951 to 
July 1954; and service in the Delaware National Guard from 
October 1961 to August 1962 and January 1973 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Wilmington, Delaware, Regional Office 
(RO).

On the statement of the case (SOC) dated in August 1997, the 
issue of entitlement to service connection for removal of a 
tattoo is listed per the veteran's notice of disagreement 
(NOD) dated in August 1997.  On the VA Form 9, substantive 
appeal, the veteran did not include that issue as one he 
intended to appeal.  During his personal hearing held in 
April 1998, the veteran withdrew two other issues on appeal: 
residuals of a burn on the right leg and residuals of a burn 
on the left leg.  Thus, those matters are not before the 
Board.  



REMAND

The majority of the veteran's service medical records are 
missing in spite of the RO's attempts to locate the same.  
The veteran is claiming that his disabilities were incurred 
while on active duty and that they are attributable to his 
nicotine habits, which he claims began while in service.  The 
veteran served for a total of approximately 42 years in the 
service, of which an extensive period of time was spent with 
the Delaware National Guard.  The Board notes that due to the 
missing records associated primarily with service in the 
National Guard, the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to the etiology of the veteran's current disabilities.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  Thus, the Board regrets any 
delay this Remand might cause, but to render an equitable 
decision under these facts, the following directives are 
requested:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for visual 
problems, hypertension, diabetes 
mellitus, and carotid artery disease 
since his separation from his initial 
period of service in 1954.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should make every effort 
possible to verify the veteran's periods 
of service and locate the whereabouts of 
the veteran's service medical records 
related to his period(s) of service with 
the National Guard.  The RO should 
indicate what steps it took to locate 
these records and clearly state the 
results of the search for records.  
O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Of significant importance in 
this case would be clarification as to 
the veteran's periods of active duty for 
training and inactive duty training.  

3.  The RO should then review the 
veteran's claims.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he should 
be provided with a supplemental statement 
of the case, which should include, but 
not be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action taken 
on the veteran's claim.  Applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




